Citation Nr: 0125798	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for a left hip disorder 
as secondary to a service-connected shell fragment wound of 
the left thigh.

3.  Entitlement to service connection for a left knee 
disorder as secondary to service-connected shell fragment 
wound of the left thigh.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The veteran had active military service from October 1963 to 
July 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from various rating determinations of the 
Des Moines Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  A left knee disability is attributable to a combat 
injury.  

2.  The veteran has not been shown to currently have a left 
hip disorder.

3.  The veteran does not currently have hearing loss 
disability of either ear.


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991).

2. The veteran's claimed left hip disability is not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2000).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In January 2001, the RO 
informed the veteran of the change in the law and the veteran 
was advised of what evidence would be needed to support his 
claim.  Thus, the RO has met all its duties.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, the 
pertinent laws and regulations provide that sensorineural 
hearing loss (organic disease of the nervous system) will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).


Bilateral Hearing Loss

A review of the record demonstrates that at the time of his 
October 1963 service entrance examination, the veteran was 
noted to have decibel level readings of -5, -5, 0, and -5, in 
the right ear, and 0, -10, 0, and -10, in the left ear, at 
500, 1000, 2000, and 4000 Hertz.  

In August 1966, the veteran was seen with complaints of a 
sore throat and plugged ears.  He was noted to have external 
otitis in his left ear and a slightly retracted tympanic 
membrane in his right ear.  The veteran was found to have a 
viral upper respiratory infection.  There were no further 
complaints of ear problems inservice.  

In March 1999, the veteran requested service connection for 
hearing loss.  

In support of his claim, the veteran submitted the results of 
an April 1999 Beltone audiogram.  The decibel level readings 
reported on the examination were no more than 20 decibels at 
any Hertz level. 

In August 1999, the veteran was afforded a VA audiological 
examination.  At the time of the examination, the veteran 
reported having inservice noise exposure related to work in 
radio communications.  He denied any ear disease or vertigo.  
He indicated that he had constant low level humming in both 
ears with only occasional loud ringing.  He denied any 
civilian noise exposure while working for the post office.  

An audiological evaluation performed at that time revealed 
decibel level readings of 20, 25, 25, 15, and 20, in the 
right ear, and 25, 30, 25, 20, and 25, in the left ear, at 
500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition 
was 96 on the right and 94 on the left.

The examiner noted that the test-retest was somewhat high 
suggesting that the thresholds might be slightly elevated 
from true organic hearing.  He indicated that the results 
were 10-15 decibels higher than the private April 1999 
results.  The examiner further stated that the veteran's 
hearing was within normal limits by current VA criteria.   

At this May 2000 hearing, the veteran indicated that he 
understood that service connection for hearing loss 
disability was based strictly upon audiological testing 
results.  

While the Board is sympathetic to the veteran's claim that he 
sustained hearing loss inservice, the Board is also bound by 
the pertinent VA regulation, 38 C.F.R. § 3.385, which 
requires objective demonstration of current hearing loss 
disability, which was not met in this case.

Accordingly, the Board finds that the veteran does not 
currently have hearing loss disability of either ear as 
contemplated within the VA definition of hearing loss per 
38 C.F.R. § 3.385.  In the absence of current disability, the 
veteran does not have a valid claim of service connection for 
bilateral hearing loss.  Rabideau.  Therefore, the Board must 
conclude that bilateral hearing loss was not incurred in or 
aggravated by service.

In reaching this determination, the Board has specifically 
considered the provisions of 38 U.S.C.A. § 1154 (West 1991).  
Based on the nature of the veteran's service, we accept that 
the veteran may have been exposed to noise.  In fact, 
contained in a report for a medical board is a notation that 
the veteran complained of hearing loss starting about a year 
and a half earlier.  However, the inservice audiogram 
disclosed that he had normal hearing bilaterally, although 
there was slight decrease on the right.  At a minimum, the 
records establish the veteran's belief that he had a hearing 
loss during service.  However, the provisions of section 1154 
do not further help him.  The provisions of section 1154 do 
not establish the presence of current disability.  The 
inservice examination was normal and the post service 
examinations did not disclose the presence of a hearing loss 
disability.  Even when the provisions of section 1154 are 
considered, in the absence of current disability, there can 
be no valid claim. 

Left Hip and Left Knee

Service connection is also warranted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  The Court has 
also held that service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is currently in effect for a shrapnel 
wound to the left thigh, involving Muscle Group XIV.  

A review of the record demonstrates that the veteran incurred 
grenade fragment wounds to multiple body parts, including the 
left thigh in January 1967.  In April 1967, the Medical 
Evaluation Board found the veteran unfit for duty.  

X-rays taken of the veteran's left leg in June 1971 revealed 
no bone or joint pathology.  The knee joint was found to be 
within normal limits.  

In a February 1977 report, the veteran's private physician, 
J. G., M.D., indicated that the veteran had complained of a 
left knee disorder.  He noted that the veteran reported that 
his knee had locked while he was walking and that this had 
occurred while he was working as a mailman in May 1976.  Dr. 
G. observed that the left knee flexed and extended with some 
pain evident. 

In a November 1984 VA outpatient report, the veteran was 
noted to have expressed concern about his left knee.  He 
stated that he had intolerable, sometimes shooting, pain in 
his left knee which was aggravated by carrying a 40 to 45 lb. 
bag of mail on his 8.5 mile mail route.  At the time of a 
December 1984 visit, the veteran reported having a 3 month 
history of stabbing pain in the left knee when lifting his 
body upstairs or onto a curb.  He noted that these symptoms 
were short lived but had led to a progression of burning or 
numbing sensation over the distal thigh with associated 
instability and a feeling that he was going to fall down.  He 
stated that the symptoms of leg weakness and knee pain began 
at approximately the time he switched from push cart to a 
pack to carry his mail.  

Physical examination revealed no instability; however, the 
veteran did have an increased Q angle and a positive 
entrapment test of the patella versus the femur.  Hip range 
of motion was good.  X-rays showed the patella position 
consistent with patella alta without lateral displacement of 
the left knee.  It was the examiner's impression that the 
veteran had patella alta with increased Q angle pain symptoms 
arising primarily due to inflammatory pain of the patella 
being misaligned with the left femur with secondary atrophy 
quadriceps.  

At the time of an April 1985 orthopedic evaluation, the 
veteran was noted to have been walking his entire route with 
a mailbag on his shoulder as opposed to using a truck.  He 
reported that this increased the amount of left knee pain 
that he had.  With long periods of ambulation, the veteran 
had medial left knee pain without radiation, and no episodes 
of swelling, erythema, warmth, locking, or giving way.  The 
examiner noted that the veteran did sustain a shrapnel wound 
to the left knee without actual joint damage.  

Physical examination of the left knee showed no effusion, 
warmth, erythema, or ecchymosis, and full range of motion.  A 
very small amount of medial collateral ligamentous laxity was 
present.  The ligamentous test was negative and there was no 
pain to palpation.  After the examination, the veteran did 
complain of some achiness just distal to the patella.  X-rays 
were unremarkable.  It was the examiner's assessment that the 
veteran had left knee pain secondary to his service-connected 
shrapnel wound and long distances on the mail route with a 
heavy mail bag on his shoulder.  

In a January 1986 statement in support of claim, the veteran 
indicated that he was seeking service connection for a left 
leg disorder.  

In support of his claim, the veteran forwarded a copy of a 
physical examination conducted at the Great Lakes Naval 
Hospital in December 1970.  The examiner noted that the 
veteran was working as a postal worker.  He observed that the 
veteran had some difficulty with his left knee in that he 
felt a grating sensation when flexing and extending his knee 
fully.  The veteran reported a sharp pain immediately 
thereafter.  Physical examination of the knee revealed that 
the veteran had full range of motion.  There was no 
ligamentous instability.  There was evidence of roughness of 
the inferior surface of the patella giving him an additional 
acquired diagnosis of chondromalacia patella.  The examiner 
noted that the veteran had been seen by specialists from 
orthopedic services and that a diagnosis of chondromalacia of 
the left patella was retained.   

In an April 1986 statement, the veteran reported that he had 
grinding and crepitus in his left knee.  He also noted that 
his left hip was popping but without pain.  

At the time of a January 1999 VA examination, the veteran 
complained of left knee pain with morning gelling that 
resolved after a few minutes of ambulation.  He denied any 
joint locking.  The examiner noted that the veteran reported 
having undergone left knee arthroscopy in 1987 with a spur 
resection.  The veteran stated that he occasionally required 
an external support for the knee and indicated that he had 
occasional swelling of the knee.  The veteran also complained 
of left hip popping after walking for several blocks which 
improved after resting for a few minutes.  

Physical examination revealed that the left and right hip 
could be externally rotated to 75 degrees and internally 
rotated 20 degrees.  Knee examination revealed no evidence of 
effusion over the joints and there was no ligament laxity.  
McMurray's testing was negative, bilaterally.  X-ray 
examination of the left hip was unremarkable and x-ray of the 
left knee was negative.  It was the examiner's impression 
that the veteran had normal left hip and left knee 
examinations.  

In November 1999, the veteran requested service connection 
for his left knee and hip as secondary to his service-
connected left leg condition.  

In January 2000, the veteran was afforded a VA examination.  
The examiner noted that the C-file was present at the time of 
the examination.  He observed that the veteran had received a 
shrapnel wound to the left thigh while inservice.  Based upon 
the minimal mention in the service record, the examiner 
opined that they were uncomplicated wounds.  He noted that 
the veteran complained of chronic left knee pain.  The 
veteran reported that he had been a mail carrier for 25 
years.  The examiner noted that the veteran apparently had 
arthroscopy performed in 1987, but that the results were not 
available for review; however, they apparently revealed some 
degenerative changes in the medial compartment.  The veteran 
complained of knee pain aggravated by climbing stairs.  He 
denied any effusion, locking or giving way of the knee, or 
morning stiffness.  He took an aspirin for the knee two to 
three days per week.  

Physical examination revealed no focal weakness or 
significant atrophy over the lower extremities.  The Q angle 
was within normal limits.  Range of motion was from 0 to 140 
degrees, bilaterally.  There was no effusion over the joints 
and no ligamentous laxity was appreciated on the knee 
examination.  There was a mild crepitus on McMurray's testing 
of the left knee.  The examiner noted that x-rays taken of 
the veteran's left knee in November 1999 were unremarkable.  

It was the examiner's impression that the veteran had a 
history of degenerative changes of the left knee status post 
arthroscopy with findings most likely consistent with 
meniscal irregularity.  The examiner further observed that 
the degenerative changes of the left knee were highly 
unlikely to have any association with his previous shrapnel 
wound and were at least likely most consistent with a long 
history of employment as a mail carrier.  

In his March 2000 notice of disagreement, the veteran 
reported that he had weakness, crepitus, grinding, etc., in 
his knee.  He noted that after his regular work day he would 
have pain around the knee and would be lame or limp, even 
with elastic supports.  

In a May 2000 VA outpatient treatment record, the veteran was 
noted to have pain in his left knee when going upstairs and 
swelling around the knee.  Physical examination revealed no 
effusion or laxity.  Range of motion was from 0 to 140 
degrees.  There was little mild crepitus.  A diagnosis of 
left knee arthralgia with no evidence of degenerative disease 
on x-ray was rendered.  

In May 2000, the veteran appeared at a personal hearing at 
the RO.  At the time of the hearing, the veteran reported 
that he had recently received treatment for his left knee 
condition.  He indicated that he had submitted his 
resignation to the Census Bureau as a result of his left leg 
problems.  The veteran testified that he had four years of 
schooling at the Navy Hospital in anatomy, physiology, 
pathology, pharmacology, first aid, and minor surgery.  He 
stated that a VA physician in 1986 had told him that his left 
leg had "worn out".  He noted that at that point he went 
from outside work at the Post Office to inside work, until he 
eventually retired in 1992.  The veteran reported that he was 
having difficulty climbing stairs.  He noted that he had 
crepitus in the knee and a draining of the bone.  He also 
stated that he wore an elastic knee brace and that he had 
been wearing it for awhile.  The veteran further testified 
that he had not been diagnosed with any specific hip 
problems.  The veteran's wife stated that he had severe 
problems walking up stairs.  

At the time of the hearing, the veteran also submitted 
medical treatment records from his private physician.  In a 
February 1986 treatment record, it was noted that the 
veteran's main concern was his left knee problem.  The 
veteran reported that he had had a diagnosis of 
chondromalacia while being treated inservice.  He stated that 
he had had problems of locking or catching of his knee 15 
years earlier but that he had not had any major problems 
until the past several months.  He reported having increasing 
difficulty when having to actively use his leg, including the 
knee, to walk up to ten miles per day on his route.  He noted 
having discomfort in front of the knee all the time.  The 
veteran indicated that he was concerned about wearing out his 
knee and not being able to continue his postal job.  

Physical examination of the knee revealed good alignment and 
no effusion.  His quad muscles were symmetric and 
demonstrated reasonable strength.  He had full flexion and 
extension of both knees.  His collateral and cruciate 
ligaments were stable to stressing.  There was some mild 
crepitation but no gross wear and tear changes.  He noted 
that the x-rays taken at the VA hospital one month ago were 
interpreted as showing some degenerative changes of the knee.  

Examination of the left hip revealed no scars or deficits 
around the left hip, and good flexion, extension, internal 
and external rotation, and abduction/adduction.  X-rays of 
the left hip were normal.

It was Dr. F's impression that there were negative objective 
findings of the left hip and left knee with a question of 
mild chondromalacia of the patella on the left knee.  

At the time of July 1986 visits, the veteran again reported 
having pain in his left knee dating back to 1967, when a 
grenade exploded.  In August 1986, the veteran had 
arthroscopic surgery on his knee.  At the time of the 
surgery, the veteran reported that this dated all the way 
back to a grenade explosion in Vietnam.  He indicated that it 
was his belief that he may have sustained an injury to his 
knee at the same time he sustained multiple other injuries.  

At the time of a September 2000 VA examination, the veteran 
reported that he could only walk one block before pain would 
make him stop.  He stated that he had undergone knee surgery 
in 1985 and that he had been told that the damage found was 
due to the grenade blast.  The veteran reported that he wore 
a brace on his knee all the time but that this did not help.  

Physical examination revealed crepitus in both the left and 
right knees.  There was giveaway weakness suggesting that the 
veteran was not giving his full effort.  The knees were not 
reddened, warm, or inflamed.  The veteran was able to extend 
both legs at the knee fully and to flex them such that the 
back of the leg pressed against the thigh without any pain.  
Deep tendon reflexes at the knee and ankle were symmetrical.  
A diagnosis of left leg pain was rendered.  

In the discussion section, the examiner noted that the 
veteran was adamant that his difficulty was due to the 
traumatic injury from the grenade attack.  He indicated that 
he could not state with certainty that the veteran was not 
having weakness in the left lower extremity.  He noted that 
x-rays did not support significant damage to the joints.   

As to the veteran's left hip, while the Board is sympathetic 
to the beliefs of the veteran, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110 (West 1991); see Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and 
the United States Court of Appeals for Veterans Claims 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
veteran was noted to have a normal left hip examination at 
the time of a January 1999 VA examination.  Moreover, no hip 
disability has ever been diagnosed.  Thus, service connection 
for a left hip disorder must be denied.  

As to the veteran's left knee disorder there is a conflict in 
the record.  Left knee disease or injury has been identified 
although the exact diagnosis has been debated.

The Board notes that the veteran is competent to testify as 
to the onset of the pain in his left knee.  The veteran has 
also asserted a relationship to the inservice event during 
combat.  The Board accepts that when he was injured by 
shrapnel he may have injured the knee.  38 U.S.C.A. § 1154.  

The April 1985 VA orthopedic examiner did relate the 
veteran's left knee pain as secondary to his shrapnel injury.  
The January 2000 opinion rendered by the VA examiner was 
negative.  The January 2000 opinion was based upon a full 
review of the veteran's medical records.  The pertinent long 
history provided by the reviewer prior to rendering his 
conclusions demonstrates that a thorough review was 
conducted.  Moreover, the veteran underwent a comprehensive 
VA examination prior to any opinion being rendered.  It was 
only after a thorough review of these records that the VA 
physician indicated that that the degenerative changes of the 
left knee were highly unlikely to have any association with 
his previous shrapnel wound and were at least likely most 
consistent with a long history of employment as a mail 
carrier.  

In essence, the Board is faced with three material pieces of 
evidence.  The veteran, years before the start of this appeal 
had reported that he had injured the knee in service; one VA 
examiner has attributed the knee disability to the service 
connected injury; and a second VA examiner has opined that 
there is no relationship.  In view of the provisions of 
section 1154 and the date of the veteran's initial 
allegations of inservice injury, we conclude that there is 
doubt and that such doubt is to be resolved in favor of the 
veteran.  Therefore, service connection for a left knee 
disability is granted.



ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for a left hip disability as secondary to 
a service-connected shell fragment wound of the left thigh is 
denied.

Service connection for a left knee disability is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

